 



EXHIBIT 10.1
MIDWEST BANC HOLDINGS, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
THIS AGREEMENT made as of the                      day of                     
(the “Effective Date”), by and between Midwest Banc Holdings, Inc., a Delaware
corporation (the “Company”), and the undersigned executive (the “Executive”).
INTRODUCTION
The Company has agreed to provide supplemental retirement benefits to certain
executives and to enter into individual agreements with the executives to set
forth the terms thereof. Such agreements are intended to encourage the executive
to remain an employee of the Company or one or more of its Subsidiaries. The
Company and the Subsidiaries will pay the benefits from their general assets.
These agreements are intended to constitute an unfunded plan maintained
primarily to provide deferred compensation to a select group of management or
highly compensated employees within the meaning of Sections 201(2), 301(3) and
401(a)(1) of ERISA and regulations issued thereunder.
In furtherance of the foregoing, the Company and Executive agree as follows:
AGREEMENT
ARTICLE 1
DEFINITIONS
Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:
     1.1 “Accrual Rate” means an interest rate equal to ___percent per annum.
     1.2 “Agreement” means this Midwest Banc Holdings, Inc. Supplemental
Executive Retirement Agreement entered into between the Company and the
Executive.
     1.3 “Benefit Percentage” means ___percent.
     1.4 “Change of Control Event” means a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company as provided in section 409A(a)(2)(A)(v) of the Code.
Pending issuance of Treasury regulations, a “Change in Control Event” will be as
defined in IRS Notice 2005-1 and subsequent guidance. In accordance with IRS
Notice 2005-1, a “Change in Control Event” means:
     (a) Change in Ownership. A change in the ownership of the Company occurs on
the date that any person or persons acting as a group acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of such Company. If a person or group is considered to own
more than 50 percent of the total fair market value or total combined voting
power of the stock of the Company, the acquisition of additional stock by the
same person or persons is not considered to cause a





--------------------------------------------------------------------------------



 



change in the ownership of the Company (or to cause a change in the “effective
control of the Company” within the meaning of paragraph (c)).
     (b) Change in Effective Control. A change in the effective control of the
Company occurs on the date that a majority of the Company’s board of directors
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s board of
directors prior to the date of the appointment or election.
     (c) Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets occurs
on the date that any person or group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 50 percent of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
     1.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor legislation thereto.
     1.6 “Company” means Midwest Banc Holdings, Inc., a Delaware corporation, as
well as any successor to such entity as provided in Section 10.3 hereof.
     1.7 “Compensation Committee” means the Compensation Committee of the
Company’s board of directors.
     1.8 “Disability” means, if the Executive is covered by a Company-sponsored
disability policy, total disability as defined in such policy without regard to
any waiting period. If the Executive is not covered by such a policy, Disability
means the Executive suffering a sickness, accident or injury which, in the
judgment of a physician satisfactory to the Company, prevents the Executive from
performing substantially all of the Executive’s normal duties for the Employer.
As a condition to receiving any Disability benefits, the Company may require the
Executive to submit to such physical or mental evaluations and tests as the
Company’s board of directors deems appropriate.
     1.9 “Early Retirement Age” means the Executive’s 60th birthday.
     1.10 “Employer” means the entity from among the Company and the
Subsidiaries that is, or was, the primary employer of the Executive.
     1.11 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     1.12 “Executive” means the individual named on this Agreement and on whose
behalf the Agreement is entered.





--------------------------------------------------------------------------------



 



     1.13 “Final Salary” means the highest annual base salary rate paid by the
Company and any Subsidiary to the Executive during the three (3) years ending on
the date of Termination of Employment, or if earlier, the date the Executive
attains Normal Retirement Age.
     1.14 “Involuntary Termination of Employment” means, for the purposes of the
Agreement, Termination of Employment by the Employer without Cause (as defined
in Section 1.20 of this Agreement) or by the Executive because of Constructive
Discharge (as defined in Section 1.20 of this Agreement).
     1.15 “Normal Retirement Age” means the Executive’s 65th birthday.
     1.16 “Normal Retirement Date” means the later of the Normal Retirement Age
or Termination of Employment.
     1.17 “Plan Year” means a twelve-month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall be a short Plan
Year which shall commence on the Effective Date.
     1.18 “Specified Employee” means a key employee (as defined in section
416(i) of the Code without regard to paragraph (5) thereof) of a corporation any
stock in which is publicly traded on an established securities market or
otherwise.
     1.19 “Subsidiary” means Midwest Bank and Trust Company, Midwest Bank of
Hinsdale, Midwest Bank of McHenry County, Midwest Bank of Western Illinois,
First Midwest Data Corp, and any other direct or indirect subsidiary of the
Company.
     1.20 “Termination of Employment”
     (a) For purposes of this Agreement, the term “Termination of Employment”
shall mean (i) termination by the Company and all Subsidiaries of the employment
of the Executive with the Company and all Subsidiaries for any reason including
death, disability or “Cause” (as defined below), or (ii) resignation from
employment with the Company and all Subsidiaries by the Executive for any
reason, including “Constructive Discharge” (as defined below).
     (b) “Cause” shall mean, with respect to termination of an Executive’s
employment or directorship, the occurrence of any one or more of the following,
as determined by the Committee, in the exercise of good faith and reasonable
judgment:
        (i) In the case where there is no employment, change in control or
similar agreement in effect between the Executive and the Employer at the time
of Termination of Employment, or where there is such an agreement but the
agreement does not define “cause” (or similar words) or a “cause” termination
would not be permitted under such agreement at that time because other
conditions were not satisfied, the termination of an employment or consulting
arrangement due to the willful and continued failure or refusal by the Executive
to substantially perform assigned duties (other than any such failure resulting
from the Executive Disability), the Executive’s dishonesty or theft, the
Executive’s





--------------------------------------------------------------------------------



 



violation of any obligations or duties under any employee agreement, or the
Executive’s gross negligence or willful misconduct; or
       (ii) In the case where there is an employment, change in control or
similar agreement in effect between the Executive and the Employer at the time
of Termination of Employment that defines “cause” (or similar words) and the
occurrence of an event for which resignation for “cause” would be permitted
under such agreement at that time.
No act or failure to act on an Executive’s part shall be considered willful
unless done, or omitted to be done, by the Executive not in good faith and
without reasonable belief that his action or omission was in the best interest
of the Company.
     (c) The term “Constructive Discharge” shall mean the Executive’s
resignation from employment with the Company and all Subsidiaries upon any one
of the following:
       (i) In the case where there is an employment, change in control or
similar agreement in effect between the Executive and the Employer at the time
of Termination of Employment that defines “constructive discharge” (or similar
words), the occurrence of an event for which resignation for “constructive
discharge” would be permitted under such agreement at that time; or
       (ii) In the case where there is no employment, change in control or
similar agreement in effect between the Executive and the Employer, or where
there is such an agreement but the agreement does not define “constructive
discharge” (or similar words), or a resignation for “constructive discharge”
would not be permitted at that time because other conditions were not satisfied,
there shall have occurred:
          (A) a reduction in the Executive’s base salary or annual bonus
opportunity from that in effect immediately prior to the date of a Change in
Control Event.
          (B) a material diminution in the Executive’s title, duties or
responsibilities from those in effect immediately prior to the date of a Change
in Control Event;
          (C) a change by the Employer of the Executive’s primary employment
location to a place that is more than 35 miles from Executive’s primary
employment location immediately prior to date of a Change in Control Event.
     1.21 “Year of Service” means a twelve-month period commencing on the
Executive’s most recent date of hire by the Company or a Subsidiary and on each
anniversary thereof.





--------------------------------------------------------------------------------



 



ARTICLE 2
LIFETIME BENEFITS
     2.1 Normal Retirement Benefit. Subject to Article 6, upon Termination of
Employment on or after the Normal Retirement Age for reasons other than death,
the Employer shall pay to the Executive the benefit described in this
Section 2.1 in lieu of any other benefit under this Agreement.
          2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is
an amount equal to the Executive’s Final Salary multiplied by the Benefit
Percentage.
          2.1.2 Payment of Benefit. The Employer shall pay the annual benefit to
the Executive in twelve (12) equal monthly installments payable on the first day
of each month commencing with the month following the Executive’s Termination of
Employment. Notwithstanding the foregoing, for any Specified Employee
distributions may not be made before the date which is six (6) months after the
date of Termination of Employment (or, if earlier, the date of death of the
Executive). The annual benefit shall be paid to the Executive for fifteen
(15) years.
          2.1.3 Benefit Increases. Commencing on the first anniversary of the
first benefit payment, and continuing on each subsequent anniversary, the
Company’s board of directors, in its sole discretion, may increase the benefit.
     2.2 Early Retirement Benefit. Subject to Article 6, upon Termination of
Employment (a) on or after the Early Retirement Age but before the Normal
Retirement Age for reasons other than death or Disability and (b) after
completing five continuous years of employment with the Employer or any
Subsidiary after the Effective Date, the Employer shall pay to the Executive the
benefit described in this Section 2.2 in lieu of any other benefit under this
Agreement.
          2.2.1 Amount of Benefit. The annual benefit under this Section 2.2 is
an amount equal to a percentage of the annual benefit that would be payable as
described in Section 2.1.1 above, computed as follows:

          Age at Termination   Percentage of   of Employment   Section 2.1.1
Benefit  
60 years
    50 %
61 years
    60 %
62 years
    70 %
63 years
    80 %
64 years
    90 %
65 years
    100 %

          2.2.2 Payment of Benefit. The Employer shall pay the annual benefit to
the Executive in twelve (12) equal monthly installments payable on the first day
of each month commencing with the month following the Executive’s Termination of
Employment. Notwithstanding the foregoing, for any Specified Employee
distributions may not be made





--------------------------------------------------------------------------------



 



before the date which is six (6) months after the date of Termination of
Employment (or, if earlier, the date of death of the Executive). The annual
benefit shall be paid to the Executive for fifteen (15) years.
     2.3 Early Termination Benefit. Subject to Article 6, upon Termination of
Employment before the Early Retirement Age, for reasons other than death or
Disability, the Employer shall pay to the Executive the benefit described in
this Section 2.3 in lieu of any other benefit under this Agreement.
          2.3.1 Amount of Benefit. If the Executive has completed 10 or more
Years of Service and five (5) continuous years of employment with the Employer
or any Subsidiary after the Effective Date, the benefit under this Section 2.3
is the total liability then accrued on the Employer’s records at the time of the
Executive’s Termination of Employment. The Early Termination annual benefit
amount is determined by calculating a 15-year fixed annuity from the accrual
balance, crediting interest on the unpaid balance at an annual rate equal to the
Accrual Rate, compounded monthly. If the Executive has completed less than ten
(10) Years of Service or less than five (5) years continuous service after the
Effective Date, the Employer shall pay no benefit under this Section 2.3.
          2.3.2 Payment of Benefit. The Employer shall pay the annual benefit to
the Executive in twelve (12) equal monthly installments payable on the first day
of each month commencing with the month following the Executive’s Normal
Retirement Date. Notwithstanding the foregoing, for any Specified Employee
distributions may not be made before the date which is six (6) months after the
date of Termination of Employment (or, if earlier, the date of death of the
Executive). The annual benefit shall be paid to the Executive for fifteen
(15) years.
     2.4 Disability Benefit. Subject to Article 6, if the Executive terminates
employment due to Disability prior to Normal Retirement Age, the Employer shall
pay to the Executive the benefit described in this Section 2.4 in lieu of any
other benefit under this Agreement.
          2.4.1 Amount of Benefit. The benefit under this Section 2.4 is an
amount equal to the Executive’s Normal Retirement Benefit, calculated under
Section 2.1 above, as if the Executive remained employed, with no increase in
annual base salary through his Normal Retirement Age.
          2.4.2 Payment of Benefit. The Employer shall pay the annual benefit
amount to the Executive in twelve (12) equal monthly installments payable on the
first day of each month commencing with the month following the Executive’s
Normal Retirement Date. Notwithstanding the foregoing, for any Specified
Employee distributions may not be made before the date which is six (6) months
after the date of Termination of Employment (or, if earlier, the date of death
of the Executive). The annual benefit shall be paid to the Executive for fifteen
(15) years.
     2.5 Change of Control Benefit. Subject to Article 6, in the event of the
Executive’s Involuntary Termination of Employment for reasons other than death
or Disability following a





--------------------------------------------------------------------------------



 



Change of Control, but prior to Normal Retirement Age, the Employer shall pay to
the Executive the benefit described in this Section 2.5 in lieu of any other
benefit under this Agreement.
          2.5.1 Amount of Benefit. The benefit under this Section 2.5 is percent
of the benefit projected to be earned had the Executive remained employed
through Normal Retirement Age with an annual positive 4% salary adjustment
effective on each anniversary of the Involuntary Termination of Employment until
the Executive reached his Normal Retirement Age.
          2.5.2 Payment of Benefit. The Employer shall pay the annual benefit
amount to the Executive in twelve (12) equal monthly installments payable on the
first day of each month commencing with the month following the Executive’s
Normal Retirement Date. Notwithstanding the foregoing, for any Specified
Employee distributions may not be made before the date which is six (6) months
after the date of Termination of Employment (or, if earlier, the date of death
of the Executive). The annual benefit shall be paid to the Executive for fifteen
(15) years.
          2.5.3 Lump Sum Benefit. Notwithstanding Sections 2.1.2, 2.2.2, 2.3.2
or 2.5.2 above, upon a Termination of Employment after a Change in Control
Event, the Executive may elect to receive a lump sum payment equal to the lump
sum present value of the payments described in Sections 2.1.2, 2.2.2, 2.3.2 or
2.5.2 above, whichever is applicable, where such present value is to be
determined using a discount rate equal to the applicable federal rate in effect
on the date of the Change in Control Event for purposes of determining present
value of payments subject to the non-deductibility and excise tax provisions of
Section 280G and Section 4999 of the Code, respectively, and regulations
thereunder.
ARTICLE 3
DEATH BENEFITS
     3.1 Death During Active Service. If the Executive dies while in the active
service of the Employer, the Employer shall pay to the Executive’s beneficiary
the benefit described in this Section 3.1. This benefit shall be paid in lieu of
the benefits under Article 2.
          3.1.1 Amount of Benefit. The annual benefit under this Section 3.1 is
the total age 65 liability then accrued on the Employer’s records at the time of
the Executive’s death, or, if later, the total liability accrued on the
Employer’s records at the date of his death.
          3.1.2 Payment of Benefit. The Employer shall pay the benefit to the
Executive’s beneficiary in a lump sum within 60 days following the Executive’s
death.
     3.2 Death During Payment of a Lifetime Benefit. If the Executive dies after
any payments have commenced under Article 2 of this Agreement but before
receiving all such payments, the Employer shall pay the remaining benefits to
the Executive’s beneficiary at the same time and in the same amounts they would
have been paid to the Executive had the Executive survived.





--------------------------------------------------------------------------------



 



     3.3 Death After Termination of Employment But Before Payment of a Lifetime
Benefit Commences. If the Executive is entitled to a benefit under Article 2 of
this Agreement, but dies after Termination of Employment and prior to the
commencement of said benefit payments, the Employer shall pay the same benefit
payments to the Executive’s beneficiary that the Executive was entitled to prior
to death except that the benefit payments shall commence on the first day of the
month following the date of the Executive’s death.
ARTICLE 4
LIABILITY FOR BENEFITS
     4.1 Primary Obligor. The Employer shall be the primary obligor with respect
to the obligation to pay benefits owing to a Executive under this Agreement.
     4.2 Company Guaranty. The Company hereby guarantees the obligations of each
Employer to pay benefits owing to an Executive under this Agreement.
ARTICLE 5
BENEFICIARIES
     5.1 Beneficiary Designations. The Executive shall designate a beneficiary
by filing a written designation with the Employer. The Executive may revoke or
modify the designation at any time by filing a new designation. However,
designations will only be effective if signed by the Executive and accepted by
the Employer during the Executive’s lifetime. The Executive’s beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Executive, or if the Executive names a spouse as beneficiary and the
marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive’s estate.
     5.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Employer may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incapacitated
person or incapable person. The Employer may require proof of incapacity,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Employer from all
liability with respect to such benefit.
ARTICLE 6
GENERAL LIMITATIONS
     6.1 Termination for Cause. Notwithstanding any provision of this Agreement
to the contrary, neither the Company nor any Subsidiary shall pay any benefit
under this Agreement if the Company or any Subsidiary terminates the Executive’s
employment for Cause.
     6.2 Suicide Misstatement. The Company shall not pay any benefit under the
Agreement if the Executive commits suicide within two years after the Effective
Date.





--------------------------------------------------------------------------------



 



     6.3 Restrictive Covenants.
          6.3.1 The Company has agreed to provide benefits under this Agreement
in return for the Executive’s acceptance of restrictive covenants set forth in
this Section 6.3. The Executive hereby acknowledges that the benefits provided
hereunder constitute adequate consideration for Executive’s obligations under
this Section 6.3.
          6.3.2 Neither the Company nor any Subsidiary shall pay any benefit
under this Agreement, and the Executive shall be obligated to repay any lump sum
payment received under this Agreement if, without the prior written consent of
the Company and the affected Subsidiary or Subsidiaries, Executive:
        (a) at any time prior to the                      anniversary of the
Termination of Employment of the Executive, engages in, becomes interested in,
directly or indirectly, as a sole proprietor, as a partner in a partnership, or
as a substantial equity owner in a corporation or other entity, or becomes
associated with, in the capacity of employee, director, officer, principal,
agent, trustee or in any other capacity whatsoever, any enterprise conducted in
the business area (a 35 mile radius) of the Company or any Subsidiary, which
enterprise is, or may deemed to be, competitive with any business carried on by
the Company or any Subsidiary as of the date of termination of employment; or
        (b) at any time prior to the                      anniversary of the
Termination of Employment of the Executive, either as an individual, on his or
her own account, or as an agent, employee, director, shareholder or otherwise,
directly or indirectly, solicit, induce or encourage, or attempt to solicit,
induce or encourage any customer of the Company or any of its affiliates not to
do business with the Company or any of its affiliates. For purposes of this
paragraph, such customers and such affiliates shall be limited to those persons
or entities which are customers or affiliates as of the date immediately
preceding the date of the Executive’s termination of employment; or
        (c) at any time prior to the                      anniversary of the
Termination of Employment of the Executive, directly or indirectly solicits,
induces or encourages any person who, as of the date immediately preceding the
date of the termination of employment, is an employee of the Company or any of
its affiliates to terminate his or her relationship with the Company or any of
its affiliates.
          6.3.3 Executive represents and warrants that:
        (a) Executive has read and understands this Agreement;
        (b) Executive has had an opportunity to consult with legal counsel in
connection herewith;
        (c) the restraints and agreements herein provided are fair and
reasonable;





--------------------------------------------------------------------------------



 



        (d) enforcement of the provisions of Section 6.3 will not cause him or
her undue hardship; and
        (e) that the above restrictions are reasonable in scope and duration and
are the least restrictive means to protect the Company’s and its affiliates’
legitimate and proprietary business interests and property from irreparable
harm.
          6.3.4 The Employer and the Employee hereby recognize that the
restrictive non compete provisions of Section 6.3.2 have value and that value
shall be recognized in the Section 280G calculations by an allocation of the
termination benefits between the non compete provision and the other Termination
Benefits based on the value of the fair market value of the non compete
provisions. The Employer shall make the determination of the fair value to be
assigned.
ARTICLE 7
CLAIMS AND REVIEW PROCEDURES
     7.1 Claims Procedure. The Company shall notify any person or entity that
makes a claim under this Agreement (the “Claimant”) in writing, within 90 days
of Claimant’s written application for benefits, of his or her eligibility or
noneligibility for benefits under the Agreement. If the Company determines that
the Claimant is not eligible for benefits or full benefits, the notice shall set
forth (1) the specific reasons for such denial, (2) a specific reference to the
provisions of the Agreement on which the denial is based, (3) a description of
any additional information or material necessary for the Claimant to perfect his
or her claim, and a description of why it is needed, and (4) an explanation of
this Agreement’s claims review procedure and other appropriate information as to
the steps to be taken if the Claimant wishes to have the claim reviewed. If the
Company determines that there are special circumstances requiring additional
time to make a decision, the Company shall notify the Claimant of the special
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional 90 days.
     7.2 Review Procedure. If the Claimant is determined by the Company not to
be eligible for benefits, or if the Claimant believes that he or she is entitled
to greater or different benefits, the Claimant shall have the opportunity to
have such claim reviewed by the Company by filing a petition for review with the
Company within 60 days after receipt of the notice issued by the Company. Said
petition shall state the specific reasons which the Claimant believes entitle
him or her to benefits or to greater or different benefits. Within 60 days after
receipt by the Company of the petition, the Company shall afford the Claimant
(and counsel, if any) an opportunity to present his or her position to the
Company verbally or in writing, and the Claimant (or counsel) shall have the
right to review the pertinent documents. The Company shall notify the Claimant
of its decision in writing within the 60-day period, stating specifically the
basis of its decision, written in a manner calculated to be understood by the
Claimant and the specific provisions of the Agreement on which the decision is
based. If, because of the need for a hearing, the 60-day period is not
sufficient, the decision may be deferred for up to another 60 days at the
election of the Company, but notice of this deferral shall be given to the
Claimant.





--------------------------------------------------------------------------------



 



ARTICLE 8
AMENDMENT AND TERMINATION
     8.1 Amendment. This Agreement may be amended or terminated only by a
written agreement signed by the Company and the Executive.
Notwithstanding the previous paragraph in this Article 8, the Company may amend
or terminate this Agreement at any time if, pursuant to legislative, judicial or
regulatory action, continuation of the Agreement would (i) cause benefits to be
taxable to the Executive prior to actual receipt, or (ii) result in significant
financial penalties or other significantly detrimental ramifications to the
Company (other than the financial impact of paying the benefits).
     8.2 Effect of Change in Control Event.
          8.2.1 Notwithstanding any other provision of this Agreement, following
a Change in Control Event, the provisions or the interpretation or
administration of this Agreement may not be amended or terminated in any manner
which would adversely affect in any way the computation or amount of or
entitlement to benefits under the Agreement as in effect immediately prior to
the Change in Control Event, including, but not by way of limitation, any
adverse change in or to:
        (i) the formula pursuant to which benefits are earned or the date on
which benefits become vested;
        (ii) Final Salary recognized under the Agreement for purposes of
determining benefits; or
        (iii) the time or manner of payment of benefits available to any
Executive or beneficiary, including the commencement of the benefit payments or
any present value or other factors, including any methods of accounting, used in
determining the amount thereof.
          8.2.2 The Employer shall deposit assets equal in value to the
aggregate of all accrued benefits then payable or reasonably expected to be
payable in the future under the Agreement as of the date of such Change in
Control Event with a bank or corporate trustee pursuant to one or more grantor
trusts in a form satisfactory to the Company and Executive.
ARTICLE 9
ADJUSTMENT DUE TO EXCISE TAX
     9.1 If it is determined (in the reasonable opinion of independent public
accountants then regularly retained by the Employer), that any amount payable to
Executive by Employer under this Agreement or any other plan, program or
agreement under which Executive participates or is a party would constitute an
“Excess Parachute Payment” within the meaning of Code Section 280G (or any
similar provision), subject to the excise tax imposed by Section 4999 of the
Code, as amended from time to time (the “Excise Tax”), then the amount of





--------------------------------------------------------------------------------



 



benefits payable to the Executive under any provision of this Agreement shall be
reduced to the extent necessary so that no portion of the amounts payable to the
Executive is subject to the Excise Tax. Executive shall be responsible for any
and all Excise Taxes (or similar taxes imposed upon such payments).
     9.2 The determination of the amount of reduction, if any, in the amounts
payable to the Executive shall be made in good faith by the Employer’s chief
financial officer after consultation with the advisors then regularly retained
by the Employer, and a written statement setting forth the calculation thereof
shall be provided to the Executive. If amounts payable to the Executive are to
be reduced pursuant to this Article 9, the Executive, in consultation with the
chief financial officer, shall determine the compensation and benefits to be so
reduced.
ARTICLE 10
MISCELLANEOUS
     10.1 No Guarantee of Employment. This Agreement is not an employment policy
or contract. It does not give any Executive the right to remain an employee of
the Company or any Subsidiary, nor does it interfere with the Employer’s right
to discharge the Executive. It also does not require the Executive to remain an
employee nor interfere with the Executive’s right to terminate employment at any
time.
     10.2 Non-Transferability. Benefits under this Agreement may not be sold,
transferred, assigned, pledged, attached or encumbered in any manner.
     10.3 Reorganization. The Company shall not merge or consolidate into or
with another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term “Company” as
used in this Agreement shall be deemed to refer to the successor or survivor
company.
     10.4 Tax Withholding. The Employer shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.
     10.5 Applicable Law. The Agreement and all rights hereunder shall be
governed by the laws of Illinois, except to the extent preempted by Federal
laws.
     10.6 Unfunded Arrangement. The Executives and beneficiaries are general
unsecured creditors of the Company and their respective Employers for the
payment of benefits under this Agreement. The benefits represent the mere
promise by the Company and the respective Employers to pay such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the
Company or the Employer to which the Executive and beneficiary have no preferred
or secured claim.





--------------------------------------------------------------------------------



 



     10.7 Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:
          10.7.1 Construing and interpreting the provisions of the Agreement;
          10.7.2 Establishing and revising the method of accounting for the
Agreement;
          10.7.3 Maintaining a record of benefit payments; and
          10.7.4 Establishing rules and prescribing any forms necessary or
desirable to administer the Agreement.
     10.8 Named Fiduciary. The Company shall be the named fiduciary and plan
administrator under this Agreement. It may delegate to others certain aspects of
the management and operational responsibilities including the employment of
advisors and the delegation of ministerial duties to qualified individuals.
     10.9 Gender and Number. In the Agreement, wherever the context permits,
words in the masculine gender include the feminine and neuter genders, words in
the singular include the plural and words in the plural include the singular.
     10.10 Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.
     10.11 Binding Effect. This Agreement shall bind the Executive and the
Company, and their beneficiaries, survivors, executors, successors,
administrators and transferees. The Company shall require any successor to the
Company and any successor to any Employer by merger, consolidation or
combination to expressly assume in writing the obligations of the Company and/or
such Employer hereunder.
*      *      *
IN WITNESS WHEREOF, the Executive and a duly authorized company Officer have
signed this Agreement on this                      day of
                                        . The Executive agrees that this
Agreement replaces (supersedes) all other previous Supplemental Executive
Retirement Agreements as of the date signed.

          Executive:   Company:     MIDWEST BANC HOLDINGS, INC., for itself and
its     Subsidiaries
 
       
 
  By:    
 
       
 
  Title:   President & CEO

